Exhibit For Immediate Release January 30, 2009 Jacksonville, Illinois Contact: Richard A. Foss Diana S. Tone President and CEO Chief Financial Officer (217) 245-4111 (217) 245-4111 JACKSONVILLE BANCORP, INC. ANNOUNCES REVISED QUARTERLY AND YEAR-END EARNINGS Jacksonville Bancorp, Inc. (NASDAQ Capital Market – JXSB) Subsequent to our release of earnings on January 9, 2009 the Company became aware of an impairment in the value of its mortgage servicing rights portfolio as of December 31, 2008.An impairment charge of $428,000 has been incurred for the fourth quarter of 2008, which has a net impact of $0.13 per share and $0.14 per share for the fourth quarter and year end, respectively.The impairment charge reduced the Company’s net income for the fourth quarter and year ended December 31, 2008 from $494,000 and $1,780,000, respectively to $232,000 and $1,518,000, respectively.Per share net income for the fourth quarter and year end is reduced from the previously reported $0.25 and $0.90 per share, respectively to $0.12 and $0.76 per share, respectively.Set forth below is a revised press release taking into effect the impact of the impairment charge. Jacksonville Bancorp, Inc reported net income for the three months ended December 31, 2008 of $232,000, or $0.12 per share of common stock, basic and diluted, compared to net income of $175,000, or $0.09 per share of common stock, basic and diluted, for the three months ended December 31, 2007.Net income increased $57,000 during the fourth quarter of 2008, as compared to the same period of 2007, primarily due to increases of $601,000 in net interest income and $60,000 in other income and a decrease of $17,000 in income taxes, partially offset by increases of $581,000 in other expenses and$40,000 in the provision for loan losses. The Company reported net income of $1,518,000, or $0.76 per share, basic and diluted, for the twelve months ended December 31, 2008, compared to net income of $619,000, or $0.31 per share, basic and diluted, for the twelve months ended December 31, 2007.Net income increased $899,000 during 2008, as compared to 2007, reflecting increases of $1.6 million in net interest income and $627,000 in other income, partially offset by increases of $918,000 in other expenses, $294,000 in income taxes, and $155,000 in the provision for loan losses. The $1.6 million increase in net interest income is due to an increase of $299,000 in interest income and a decrease of $1.3 million in interest expense during the year ended December 31, 2008.Net interest income has benefited from a steepening yield curve as lower short-term market rates of interest resulted in our deposits repricing faster than our loans, which have yields tied to longer-term rates.Interest income on loans increased $290,000, primarily due to a $12.2 million increase in the average balance of the loan portfolio during 2008 as compared to the same period of 2007.The increase in interest income on loans was partially offset by a decrease of 32 basis points in the average yield during this same time frame.The increased loan volume was primarily funded by a decrease in cash equivalents and investment securities.Interest expense on deposits decreased $1.3 million mostly due to a decrease of 67 basis points in the average cost of deposits, partially offset by an increase of $6.9 million in the average balance, during the twelve months ended December 31, 2008. The increase in the provision for loan losses reflects management’s decision to increase the allowance for loan losses as the average balance of the loan portfolio increased and commercial real estate lending became a more prominent portion of the loan portfolio.The Company continues to experience stable asset quality as nonperforming assets were 0.68% of total assets as of
